Allowable Subject Matter
Claims1, 4-10, 14-16, 19, 20, 22, and 24-28 allowed.
The following is an examiner’s statement of reasons for allowance:  The art of records fail  to teach the languages of independent claims 1,10 and 16. Although the prior art of records discloses reading and authoring tools but the prior art falls short to disclose the further features of the reading and authoring tools, that is, at least a plurality of reading sub statuses and a plurality of authoring sub statuses as arranged in the claims are not shown in the prior art of records.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
CONCLUSION

 	 
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173